[Cite as State v. Scarbrough, 2018-Ohio-1836.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                Plaintiff-Appellee,              :
                                                                    No. 17AP-371
v.                                               :               (C.P.C. No. 91CR-1626)

Marlon Scarbrough,                               :           (REGULAR CALENDAR)

                Defendant-Appellant.             :



                                           D E C I S I O N

                                      Rendered on May 10, 2018


                On Brief: Ron O'Brien, Prosecuting Attorney, and Sheryl L.
                Prichard, for appellee.

                On Brief: Marlon Scarbrough, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Defendant-appellant, Marlon Scarbrough, appeals an entry filed by the
Franklin County Court of Common Pleas on May 1, 2017 denying Scarbrough's motion for
resentencing and related motions. Because we find that Scarbrough was properly and
lawfully sentenced, we overrule his assignment of error and affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On March 21, 1991, a Franklin County Grand Jury indicted Scarbrough for
six counts of aggravated murder (arising from the murders of three persons), three counts
of aggravated robbery (with respect to the three murdered persons), and one count of
felonious assault (with respect to a fourth person). (Mar. 21, 1991, Indictment.) All counts
included firearm specifications. Id.
        {¶ 3} On April 22, 1992, in keeping with a plea agreement, Scarbrough pled guilty
to all counts of the indictment. (Apr. 24, 1992 Jgmt. Entry at 1; Apr. 24, 1992 Plea
No. 17AP-371                                                                           2


Agreement.) According to the plea agreement, each pair of aggravated murder charges
relating to each victim would merge for purposes of sentencing and Scarbrough would be
sentenced on three counts of aggravated murder, one for each victim. (Apr. 24, 1992 Plea
Agreement at ¶ 5.) The plea agreement also provided that Scarbrough would be sentenced
to concurrent terms of 20 years to life on each of the merged aggravated murder charges,
to be served concurrently with whatever sentence the court chose to impose on the other
offenses. Id. at ¶ 6-8. The parties agreed that all the firearm specifications would merge
and that Scarbrough would serve one mandatory three-year sentence for the firearm
specification consecutively to the aggravated murder sentences. Id. at ¶ 9. The plea
agreement was expressly contingent on the trial court imposing the total sentence as set
forth in the plea agreement and provided that the guilty plea would be automatically
withdrawn in the event the trial court did not sentence as the parties contemplated in the
agreement. Id. at ¶ 11.
       {¶ 4} In its judgment entry, the trial court sentenced Scarbrough as follows:

               Life imprisonment [] with parole eligibility after Twenty (20)
               full years on Counts 1-6 [aggravated murders], Counts 1 and 4
               to merge, Counts 2 and 5 to merge and Counts 3 and 6 to merge,
               to run concurrent to each other; not less than Ten (10) Years of
               Actual Incarceration nor more than Twenty Five (25) Years on
               Counts 7, 8 and 9 [aggravated robberies], to run concurrent to
               each other; not less than Eight (8) Years of Actual Incarceration
               nor more than Fifteen (15) Years on Count 10 [felonious
               assault], to run concurrent. * * * Defendant shall further serve
               an additional Three (3) Years Actual Incarceration for the Use
               of Firearm which shall be merged into one Specification and
               only be imposed once and shall be served prior to and
               consecutive to all sentences in this case.

(Apr. 24, 1992 Jgmt. Entry at 2.)
       {¶ 5} Just shy of 25 years after his original sentencing, on March 8, 2017,
Scarbrough filed a motion for resentencing arguing that the trial court sentenced him on
six counts of aggravated murder, that this was error because there were only three deaths,
and that the error rendered his sentence void with the result that he must now be
resentenced. (Mar. 8, 2017 Mot. for Sentencing.) Scarbrough supplemented that motion
and requested a hearing in two filings on March 20. (Mar. 20, 2017 Mot. for Sentencing;
Mar. 20, 2017 Mot. for Hearing.) The State responded in opposition on March 21, and
No. 17AP-371                                                                                               3


Scarbrough replied in support on April 5. (Mar. 21, 2017 Memo. in Opp.; Apr. 5, 2017 Reply
Memo.) In an entry on May 1, 2017, the trial court denied Scarbrough's motions without
specifically stating reasons for the denial. (May 1, 2017 Entry.)
        {¶ 6} Scarbrough now appeals.
II. ASSIGNMENT OF ERROR
        {¶ 7} Scarbrough argues a single assignment of error1 for review:

                Whether a trial court commits reversible error thereby
                offending due process, U.S.C.A. Const. Amend. 14; and the
                Double Jeopardy Prohibition of *the Federal Constitution's
                Fifth Amendment when it convicts an offender on *allied
                offenses of similar import.

(Emphasis sic.)
III. DISCUSSION
        {¶ 8} The Ohio statute on allied offenses provides:

                Where the same conduct by [the] defendant can be construed
                to constitute two or more allied offenses of similar import, the
                indictment or information may contain counts for all such
                offenses, but the defendant may be convicted of only one.

R.C. 2941.25(A). The Supreme Court of Ohio has interpreted the practical consequences of
this statute as follows:

                [W]hen a sentencing court concludes that an offender has been
                found guilty of two or more offenses that are allied offenses of
                similar import, in conformity with State v. Whitfield, 124 Ohio
                St.3d 319, 2010-Ohio-2, 922 N.E.2d 182, it should permit the
                state to select the allied offense to proceed on for purposes of
                imposing sentence and it should impose sentence for only that
                offense. Accordingly, imposing separate sentences for allied
                offenses of similar import is contrary to law and such sentences
                are void. Therefore, res judicata does not preclude a court from
                correcting those sentences after a direct appeal.

State v. Williams, 148 Ohio St.3d 403, 2016-Ohio-7658, ¶ 2. Additionally, "the imposition
of concurrent sentences is not the equivalent of merging allied offenses." Id. at ¶ 3, citing
State v. Damron, 129 Ohio St.3d 86, 2011-Ohio-2268, ¶ 17.

1 Scarbrough's brief contains a note that the portions of his assignment of error denoted by the asterisks are

"Annexations." (Scarbrough Brief at i.) This designation is not self-explanatory. Scarbrough provides no
explanation of what is meant by this and we consider it no further.
No. 17AP-371                                                                               4


           {¶ 9} In this case, a review of the indictment confirms that aggravated murder
Counts 1 and 4 concerned one victim, Counts 2 and 5 concerned a different victim, and
Counts 3 and 6 also concerned a single victim distinct from the other two victims. (Mar. 21,
1991 Indictment at 1-7.) It was therefore legally appropriate to merge the six aggravated
murder offenses into three offenses. R.C. 2941.25; State v. Ruff, 143 Ohio St.3d 114, 2015-
Ohio-995, paragraphs one through three of the syllabus. Scarbrough's plea agreement
further confirms the situation by providing that aggravated murder Counts 1 and 4 would
merge, Counts 2 and 5 would merge, and Counts 3 and 6 would merge. (Apr. 24, 1992 Plea
Agreement at ¶ 5.)
           {¶ 10} Hence, it would have been inappropriate for the trial court merely to have
sentenced Scarbrough to "Life imprisonment [] with parole eligibility after Twenty (20) full
years on Counts 1-6." (Apr. 24, 1992 Jgmt. Entry at 2.) Because the trial court did not end
its pronouncement of sentence at that point, Scarbrough's claim that he was improperly
sentenced on allied offenses lacks merit because the judgment entry cannot reasonably be
construed to impose a sentence of 20 years to life on each of the six counts. Because the
trial court's independent clause did not end where the above-quoted passage ended but,
rather, continued by sentencing Scarbrough to "Life imprisonment [] with parole eligibility
after Twenty (20) full years on Counts 1-6, Counts 1 and 4 to merge, Counts 2 and 5 to merge
and Counts 3 and 6 to merge, to run concurrent to each other," the trial court's sentence,
when read in full, was that Scarbrough was sentenced to 20 years to life total.2 Id. This
sentence was imposed on Counts 1-6, which are merged by pairs (1 & 4, 2 & 5, and 3 & 6)
into three counts of aggravated murder.               The sentence on each merged count runs
concurrently to the others. While we agree that the trial court's sentencing language could
have been worded differently, we read the trial court's entry to have imposed three
concurrent sentences of 20 years to life on three merged counts of aggravated murder, not
six 20-year-to-life sentences.
           {¶ 11} We thus find no error in the trial court having denied Scarbrough's motions,
and his assignment of error is overruled.




2   Plus the three years for the gun specification.
No. 17AP-371                                                                           5


IV. CONCLUSION
       {¶ 12} Scarbrough's criminal sentence was lawful and consistent with and imposed
in furtherance of his plea agreement. His assignment of error is, therefore, overruled and
the judgment of the trial court is affirmed.
                                                                     Judgment affirmed.
                              TYACK, J., concurs.
                    LUPER SCHUSTER, J, concurs in judgment only.